—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 10, 1998, which, inter alia, reduced claimant’s weekly unemployment insurance benefit rate to zero.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board reducing claimant’s benefit rate to zero. Contrary to claimant’s argument, it is apparent from a reading of Labor Law § 600 (7) that this reduction was applicable under the circumstances herein despite the fact that claimant resigned rather than retired from his position. Claimant opted to receive his employer-financed pension in a lump sum, as opposed to monthly payments, which was then reinvested in an IRA annuity account, and the pro-rated weekly amount of such payment exceeded the maximum weekly unemployment insurance benefit rate of $300 (see, Labor Law § 590 [5]; § 600 [7] [b]). Accordingly, claimant’s unemployment insurance benefits were properly reduced to zero (see, Matter of Brainin [Sweeney], 239 AD2d 639; Matter of Kaplan [Sweeney], 236 AD2d 738, 739). Finally, claimant was properly charged with a recoverable overpayment of benefits (see, Matter of Brainin [Sweeney], supra). Claimant’s remaining contentions have been examined and found to be unpersuasive.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.